Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (“Guaranty”) made as of May 31, 2013, CNL HEALTHCARE
PROPERTIES, INC., a Maryland corporation (“Guarantor”), to and for the benefit
of KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the benefit of the Lenders, its successors and assigns
(“Agent”).

RECITALS

A. On or about the date hereof, CHP Batesville Healthcare Owner, LLC
(“Batesville”), CHP Broadway Healthcare Owner, LLC (“Broadway”), CHP Jonesboro
Healthcare Owner, LLC (“Jonesboro”), CHP Magnolia Healthcare Owner, LLC
(“Magnolia”), CHP Mine Creek Healthcare Owner, LLC (“Mine Creek”), and CHP
Searcy Healthcare Owner, LLC (“Searcy”) (Batesville, Broadway, Jonesboro,
Magnolia, Mine Creek, and Searcy being collectively referred to as “Borrower”),
Agent and the Lenders entered into that certain Secured Loan Agreement (“Loan
Agreement”) whereby the Lenders agreed to make a secured term loan (the “Loan”)
available to Borrower in the maximum aggregate amount at any time outstanding
not to exceed the sum of Thirty Million and No/100 Dollars ($30,000,000.00), for
the acquisition of the Projects.

B. In connection with the Loan, Borrowers have executed and delivered one or
more promissory notes (collectively, the “Notes”), of even date herewith and
payable to the order of the Lenders in the aggregate amount of $30,000,000.00,
payment of which is secured by (i) the Mortgages made by Borrower in favor of
Agent for the benefit of the Lenders on the Project and (ii) the other Loan
Documents.

C. Guarantor will derive financial benefit from the Loan evidenced and secured
by the Notes, the Mortgages and the other Loan Documents.

D. The Lenders have relied on the statements and agreements contained herein in
agreeing to make the Loan. The execution and delivery of this Guaranty by
Guarantor is a condition precedent to the making of the Loan by the Lenders.

E. Initially capitalized terms used and not otherwise defined herein shall have
the meanings respectively ascribed to them in the Loan Agreement.

AGREEMENTS

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
with Agent for the benefit of the Lenders and their respective successors,
indorsees, transferees, participants and assigns as follows:

1. Guarantor absolutely, unconditionally and irrevocably guarantees to Lender:

(a) the full and prompt payment of any Enforcement Costs (as hereinafter defined
in Section 8 hereof).

 

1



--------------------------------------------------------------------------------

(b) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders arising out of, on account of, or in connection with the
misapplication or conversion of any tenant security deposits, insurance
proceeds, condemnation awards, or any proceeds from the sale of a portion of any
Project received by any Borrower and not delivered over to Agent or used to
restore the Project in accordance with the terms of the Loan Agreement;

(c) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders arising out or on account of or based upon any fraud or
willful misrepresentation of a material fact by any Borrower or Guarantor in any
document executed or presented to Agent or any Lender in connection with the
Loan;

(d) any amount(s) necessary to repair or replace any damage to or destruction of
any Project which is the result of willful misconduct or gross negligence on the
part of any Borrower including, without limitation, waste, any act of arson or
malicious destruction by any Borrower;

(e) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders out of or on account of or based upon the failure to
maintain insurance as required by the Loan Documents or the failure to timely
pay insurance premiums for any such required insurance or real estate taxes for
any Project;

(f) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders out of or on account of or based upon the failure to
timely pay any valid real estate taxes for any Project which could create liens
on any portion of any Project which would be superior to the lien or security
title of the applicable Mortgage or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant;

(g) the aggregate amount outstanding under the Loan Documents upon any Borrower
or Guarantor (i) making a general assignment for the benefit of its creditors;
(ii) filing a petition, answer or consent seeking, or having entered against it
an order for relief (or any similar remedy) under any provision of Title 11 of
the United States Code or any other federal, state or foreign Law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization, or
consent to the institution of any proceedings thereunder; (iii) convening a
meeting of its creditors, or any class thereof, for the purpose of effecting a
moratorium upon or extension or composition of its debts; (iv) admitting in
writing that it is generally not able to pay its debts as they mature; or
(v) applying for a consent to the appointment of a receiver, trustee, custodian,
liquidator or other similar official of all or a portion of its assets;

(h) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders arising out of, on account of, or in connection with the
failure of any Project to be properly licensed by the applicable Governmental
Authority for the operation of the Improvements as skilled nursing care
facilities for the number of Available Beds as set forth in the Loan Agreement;
and

 

GUARANTY AGREEMENT

   Page 2



--------------------------------------------------------------------------------

(i) any loss, damage, cost, expense, liability or obligation suffered or
incurred by the Lenders arising out of, on account of, or in connection with a
distribution by any Borrower of Monthly Excess Cash Flow in violation of the
provisions of the Loan Documents.

All amounts due, debts, liabilities and payment obligations described in
subsections (a) – (i) of this Section 1 shall be hereinafter collectively
referred to as the “Guaranteed Indebtedness.”

2. In the event of any default by Borrowers in the payment of the Guaranteed
Indebtedness, after the expiration of any applicable cure or grace period,
Guarantor agrees, on demand by Agent or the holder of any Note, to pay the
Guaranteed Indebtedness regardless of any defense, right of set-off or claims
which any Borrower or Guarantor may have against Agent or any Lender or the
holder of any Note.

3. All of the remedies set forth herein and/or provided for in any of the Loan
Documents or at law or equity shall be equally available to Agent and the
Lenders, and the choice by Agent or the Lenders of one such alternative over
another shall not be subject to question or challenge by Guarantor or any other
person, nor shall any such choice be asserted as a defense, setoff, or failure
to mitigate damages in any action, proceeding, or counteraction by Agent to
recover or seeking any other remedy under this Guaranty, nor shall such choice
preclude Agent from subsequently electing to exercise a different remedy. The
parties have agreed to the alternative remedies provided herein in part because
they recognize that the choice of remedies in the event of a default hereunder
will necessarily be and should properly be a matter of good faith business
judgment, which the passage of time and events may or may not prove to have been
the best choice to maximize recovery by Agent and the Lenders at the lowest cost
to Borrowers and/or Guarantor. It is the intention of the parties that such good
faith choice by Agent or any Lender be given conclusive effect regardless of
such subsequent developments.

4. Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Agent and the Lenders and any and all notices and demands of every kind which
may be required to be given by any statute, rule or law, (b) agree to refrain
from asserting, until after repayment in full of the Loan, any defense, right of
set-off or other claim which Guarantor may have against any Borrower, (c) waive
any defense, right of set-off or other claim which Guarantor or any Borrower may
have against any Agent, any Lender, or the holder of any Note, (d) waive any and
all rights Guarantor may have under any anti-deficiency statute or other similar
protections, (e) waive presentment for payment, demand for payment, notice of
nonpayment or dishonor, protest and notice of protest, diligence in collection
and any and all formalities which otherwise might be legally required to charge
Guarantor with liability, and (f) waive any failure by Agent or any Lender to
inform Guarantor of any facts Agent or any Lender may now or hereafter know
about any Borrower, any Project, the Loan, or the transactions contemplated by
the Loan Agreement, it being understood and agreed that neither Agent nor any
Lender has any duty so to inform and that Guarantor is fully responsible for
being and remaining informed by Borrowers of all circumstances bearing on the
risk of nonperformance of any Borrower’s obligations. Credit may be granted or
continued from time to time by the Lenders to any Borrower without notice to

 

GUARANTY AGREEMENT

   Page 3



--------------------------------------------------------------------------------

or authorization from Guarantor, regardless of the financial or other condition
of such Borrower at the time of any such grant or continuation. Neither Agent
nor any Lender shall have any obligation to disclose or discuss with Guarantor
its assessment of the financial condition of Borrower. Guarantor acknowledges
that no representations of any kind whatsoever have been made by Agent or any
Lender. No modification or waiver of any of the provisions of this Guaranty
shall be binding upon Agent or any Lender except as expressly set forth in a
writing duly signed and delivered by Agent on behalf of the Lenders.

5. Guarantor further agrees that Guarantor’s liability as guarantor shall in not
be impaired or affected by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under the Notes or by any forbearance or
delay in collecting interest or principal under the Notes, or by any waiver by
Agent or any Lender under the Loan Agreement, any Mortgage or any other Loan
Documents, or by Agent’s or any Lender’s failure or election not to pursue any
other remedies it may have against any Borrower or Guarantor, or by any change
or modification in any Note, the Loan Agreement, any Mortgage or any other Loan
Document, or by the acceptance by Agent or any Lender of any additional security
or any increase, substitution or change therein, or by the release by Agent or
any Lender of any security or any withdrawal thereof or decrease therein, or by
the application of payments received from any source to the payment of any
obligation other than the Guaranteed Indebtedness even though Agent or any
Lender might lawfully have elected to apply such payments to any part or all of
the Guaranteed Indebtedness, it being the intent hereof that, subject to Agent’s
and the Lenders’ compliance with the terms of this Guaranty, Guarantor shall
remain liable for the payment of the Guaranteed Indebtedness, until the
Guaranteed Indebtedness has been paid in full, notwithstanding any act or thing
which might otherwise operate as a legal or equitable discharge of a surety.
Guarantor further understands and agrees that Agent and the Lenders may at any
time enter into agreements with Borrowers to amend and modify the Notes, the
Loan Agreement, the Mortgages or other Loan Documents, and may waive or release
any provision or provisions of the Notes, the Loan Agreement, the Mortgages and
other Loan Documents or any thereof, and, with reference to such instruments,
may make and enter into any such agreement or agreements as Agent, the Lenders
and Borrowers may deem proper and desirable, without in any manner impairing or
affecting this Guaranty or any of Agent’s or Lenders’ rights hereunder or
Guarantor’s obligations hereunder.

6. This is an absolute, present and continuing guaranty of payment and not of
collection. Guarantor agrees that this Guaranty may be enforced by Agent on
behalf of the Lenders without the necessity at any time of resorting to or
exhausting any other security or collateral given in connection herewith or with
the Notes, the Loan Agreement, any Mortgage or any of the other Loan Documents
through foreclosure or sale proceedings, as the case may be, under any Mortgage
or otherwise, or resorting to any other guaranties, and Guarantor hereby waives
any right to require Agent or any Lender to join any Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against any Borrower or to pursue any other remedy or enforce any other right.
Guarantor further agrees that nothing contained herein or otherwise shall
prevent Agent on behalf of the Lenders from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Notes, the Loan Agreement, any Mortgage or any other Loan Documents,
and the exercise of any of its rights or the completion of any of its remedies
shall not constitute a discharge of Guarantor’s obligations hereunder, it being
the purpose and intent of Guarantor that

 

GUARANTY AGREEMENT

   Page 4



--------------------------------------------------------------------------------

the obligations of Guarantor hereunder shall be absolute, independent and
unconditional under any and all circumstances whatsoever. None of Guarantor’s
obligations under this Guaranty or any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of any
Borrower under the Notes, the Loan Agreement, any Mortgage or other Loan
Documents or by reason of the bankruptcy of any Borrower or by reason of any
creditor or bankruptcy proceeding instituted by or against any Borrower. This
Guaranty shall continue to be effective or be reinstated (as the case may be) if
at any time payment of all or any part of any sum payable pursuant to the Notes,
the Loan Agreement, any Mortgage or any other Loan Document is rescinded or
otherwise required to be returned by Agent or any Lender upon the insolvency,
bankruptcy, dissolution, liquidation, or reorganization of any Borrower, or upon
or as a result of the appointment of a receiver, intervenor, custodian or
conservator of or trustee or similar officer for, any Borrower or any
substantial part of its property, or otherwise, all as though such payment to
Agent or such Lender had not been made, regardless of whether Agent or such
Lender contested the order requiring the return of such payment. In the event of
the foreclosure of the Mortgage and of a deficiency, Guarantor hereby promises
and agrees forthwith to pay the amount of such deficiency notwithstanding the
fact that recovery of said deficiency against Borrowers would not be allowed by
applicable law; however, the foregoing shall not be deemed to require that Agent
on behalf of the Lenders institute foreclosure proceedings or otherwise resort
to or exhaust any other collateral or security prior to or concurrently with
enforcing this Guaranty.

7. In the event any Lender or any holder of any Note shall assign any Note to
any lender or other entity to secure a loan from such lender or other entity to
any Lender or such holder for an amount not in excess of the amount which will
be due, from time to time, from Borrowers to any Lender under such Note with
interest not in excess of the rate of interest which is payable by Borrowers
under such Note, Guarantor will accord full recognition thereto and agree that
all rights and remedies of such Lender or such holder hereunder shall be
enforceable against Guarantor by such lender or other entity with the same force
and effect and to the same extent as would have been enforceable by such lender
or such holder but for such assignment; provided, however, that unless Agent
shall otherwise consent in writing, Agent shall have an unimpaired right, prior
and superior to that of its assignee or transferee, to enforce this Guaranty for
Lender’s benefit to the extent any portion of the Guaranteed Indebtedness or any
interest therein is not assigned or transferred.

8. If: (a) this Guaranty is placed in the hands of an attorney for collection or
is collected through any legal proceeding; (b) an attorney is retained to
represent Agent or any Lender in any bankruptcy, reorganization, receivership,
or other proceedings affecting creditors’ rights and involving a claim under
this Guaranty; (c) an attorney is retained to provide advice to Agent or any
Lender or other representative of Agent or any other Lender in any proceedings
whatsoever in connection with this Guaranty and Agent or such Lender prevails in
such proceedings, then Guarantor shall pay to Agent or such Lender upon demand
all reasonable attorney’s fees, costs and expenses incurred in connection
therewith (all of which are referred to herein as “Enforcement Costs”), in
addition to all other amounts due hereunder, regardless of whether all or a
portion of such Enforcement Costs are incurred in a single proceeding brought to
enforce this Guaranty as well as the other Loan Documents.

 

GUARANTY AGREEMENT

   Page 5



--------------------------------------------------------------------------------

9. The parties hereto intend and believe that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of Agent
and the Lenders under the remainder of this Guaranty shall continue in full
force and effect.

10. TO THE GREATEST EXTENT PERMITTED BY LAW, GUARANTOR HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY AGENT. WITH RESPECT TO ANY SUIT,
ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY (EACH, A “PROCEEDING”), AGENT
(BY ITS ACCEPTANCE HEREOF) AND GUARANTOR IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF CLEVELAND AND STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS GUARANTY SHALL PRECLUDE AGENT FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
AGENT AND GUARANTOR FURTHER AGREE AND CONSENT THAT, IN ADDITION TO ANY METHODS
OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS
IN ANY PROCEEDING IN ANY OHIO STATE OR UNITED STATES COURT SITTING IN THE CITY
OF CLEVELAND AND MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS INDICATED BELOW, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.

11. Any indebtedness of Borrower to Guarantor now or hereafter existing is
hereby subordinated to the payment of the Guaranteed Indebtedness. Guarantor
agrees that, until the entire Guaranteed Indebtedness has been paid in full,
Guarantor will not seek, accept, or retain for its own account, any payment from
Borrower on account of such subordinated debt. Any payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to Agent for the benefit of the
Lenders on account of the Guaranteed Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.

 

GUARANTY AGREEMENT

   Page 6



--------------------------------------------------------------------------------

12. Any amounts received by the Lenders from any source on account of the Loan
may be utilized by the Lenders for the payment of the Guaranteed Indebtedness
and any other obligations of any Borrower to the Lenders in such order as the
Lenders may from time to time elect. Additionally, if the Guaranteed
Indebtedness guaranteed hereby is less than the full indebtedness evidenced by
the Notes, all rents, proceeds and avails of each Project, including proceeds of
realization of the Lenders’ collateral, shall be deemed applied on the
Guaranteed Indebtedness of Borrowers to the Lenders that is not guaranteed by
Guarantor until such unguaranteed indebtedness of Borrowers to the Lenders has
been fully repaid before being applied upon the Guaranteed Indebtedness
guaranteed by Guarantor.

13. GUARANTOR AND AGENT (BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

14. Any notice, demand, request or other communication which any party hereto
may be required or may desire to give hereunder shall be in writing and shall be
deemed to have been properly given (a) if hand delivered, when delivered; (b) if
mailed by United States Certified Mail (postage prepaid, return receipt
requested), three Business Days after mailing (c) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service or (d) if by telecopier on the day of transmission so long
as copy is sent on the same day by overnight courier as set forth below:

 

Guarantor:

 

CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention:     Joseph T. Johnson, Senior Vice President and Chief Financial
Officer

Attention:     Holly J. Greer, Esq., Senior Vice President and General Counsel

Telephone:   (407) 540-7500

Facsimile:    (407) 540-2544

With a copy to:  

Lowndes Drosdick Doster Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention:     Peter L. Lopez, Esq.

Telephone:   (407) 843-4600

Facsimile:    (407) 843-4444

 

GUARANTY AGREEMENT

   Page 7



--------------------------------------------------------------------------------

Agent:

 

KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:     Amy L. MacLearie, KREC Commercial Loan Closer-Assistant Vice
President

Telephone:    (216) 813-6935

Facsimile:     (216) 357-6383

With a copy to:

 

Alfred G. Kyle, Esq.

Bracewell & Giuliani LLP

1445 Ross Avenue, Suite 3800

Dallas, Texas 75202

Telephone:    (214) 758-1660

Facsimile:     (214) 758-8360

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

15. In order to induce the Lenders to make the Loan, Guarantor makes the
following representations and warranties to the Agent for the benefit of the
Lender set forth in this Section. Guarantor acknowledges that but for the truth
and accuracy of the matters covered by the following representations and
warranties, the Lenders would not have agreed to make the Loan:

(a) Guarantor is duly formed, validly existing, and in good standing in its
state of organization and has qualified to do business and is in good standing
in any state in which it is necessary in the conduct of its business;

(b) Guarantor maintains an office at the address set forth for such party in
Section 14;

(c) Any and all balance sheets, net worth statements, and other financial data
with respect to Guarantor which have heretofore been given to Agent or any
Lender by or on behalf of Guarantor fairly and accurately present the financial
condition of Guarantor in all material respects as of the respective dates
thereof;

(d) The execution, delivery, and performance by Guarantor of this Guaranty does
not and will not contravene or conflict with (i) any Laws, order, rule,
regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor’s property or assets
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty, (iii) the instruments creating any trust holding title to any
assets included in Guarantor’s financial statements, or (iv) the organizational
documents of Guarantor;

(e) This Guaranty creates legal, valid, and binding obligations of Guarantor
enforceable in accordance with its terms;

 

GUARANTY AGREEMENT

   Page 8



--------------------------------------------------------------------------------

(f) there is no action, proceeding, or investigation pending or, to the
knowledge of Guarantor, threatened or affecting Guarantor, which may adversely
affect Guarantor’s ability to fulfill its material obligations under this
Guaranty. There are no judgments or orders for the payment of money rendered
against Guarantor for an amount in excess of $100,000 which have been
undischarged for a period of ten (10) or more consecutive days or the
enforcement of which is not stayed by reason of a pending appeal or otherwise.
Guarantor is not in default under any agreements which may adversely affect
Guarantor’s ability to fulfill its obligations under this Guaranty;

(g) All statements set forth in the Recitals are true and correct; and

(h) For purposes of this Section 15(h), the “Company” shall mean the Guarantor.

(i) No Person owns more than 10% of the Equity Shares. The Articles of Amendment
and Restatement of the Company dated June 8, 2011, as amended (the “Articles of
Incorporation”) provide that no Person shall Beneficially Own shares of any
class or series of Equity Shares in excess of, with respect to each such class
or series, 9.8% (by number or value) of the outstanding shares of such Equity
Shares.

(ii) The Articles of Incorporation provide that a majority of the Board of
Directors will be Independent Directors, except for a period of 90 days after
the death, removal, or resignation of an Independent Director. Independent
Directors shall nominate replacements for vacancies in the Independent Director
positions and no other Person has the right to nominate such replacements.

(iii) The Articles of Incorporation provide that the Board of Directors are
responsible for setting the general policies of the Company and for the general
supervision of its business; however, the Board Directors may, at their option,
appoint, employ, or contract with any Person as an Advisor and may grant or
delegate such authority to the Advisor as the Board of Directors may, in their
sole discretion, deem necessary or desirable. The term or retention of any
Advisor shall not exceed one (1) year, although there is no limit to the number
of times and terms that a particular Advisor may be retained.

(iv) As of the date of this Guaranty, the Company has retained CNL Healthcare
Corp., a Florida corporation, as its current Advisor.

(v) The Company’s stated investment objectives in the Articles of Incorporation
are to invest in diversified portfolio of assets that will allow the Company to
pay attractive and steady cash dividends, preserve, protect and grow the
Invested Capital, and explore liquidity options in the future, including the
sale of either the Company or the Company’s Assets, potential merger
opportunities, or the Listing of Common Shares. The Independent Directors are
required to review the investment policies of the Company with sufficient
frequency and at least annually to determine that the policies being followed by
the Company are in the best interest of its stockholders.

 

GUARANTY AGREEMENT

   Page 9



--------------------------------------------------------------------------------

(vi) The Company’s funds will at all times be kept separate and apart from any
Affiliated entity or the Advisor.

(vii) The proceeds of the Loan, or assets purchased with such proceeds, will not
be transferred to any of the following Persons: CHT Acworth GA Owner, LLC, a
Delaware limited liability company; CHT Harborchase Assisted Living Owner, LLC,
a Delaware limited liability company; Cypress Dallas, LP, a Texas limited
partnership; CLP Moline IL Assisted Living Owner, LLC, a Delaware limited
liability company; CLP Moline IL Memory Care Owner, LLC, a Delaware limited
liability company; CLP Carson City NV Owner, LLC, a Delaware limited liability
company; CLP Godfrey IL Owner, LLC, a Delaware limited liability company; and
CLP Laurel Creek GA Owner, LLC, a Delaware limited liability company
(collectively, the “Non-Company Related Entities”), other than in a bona fide
arm’s length transaction where the proceeds are used to acquire property, goods,
or services.

(viii) The source of repayment of the Loan is separate from and unrelated to the
sources of repayment on the following loans from Synovus Bank, a Lender, to the
Non-Company Related Entities: $15,073,041.00 loan to CHT Acworth GA Owner, LLC,
a Delaware limited liability company; $17,328,027 loan to CHT Harborchase
Assisted Living Owner, LLC, a Delaware limited liability company; $22,500,000.00
loan to Cypress Dallas, LP, a Texas limited partnership; and $30,000,000 loan to
CLP Moline IL Assisted Living Owner, LLC, a Delaware limited liability company;
CLP Moline IL Memory Care Owner, LLC, a Delaware limited liability company; CLP
Carson City NV Owner, LLC, a Delaware limited liability company; CLP Godfrey IL
Owner, LLC, a Delaware limited liability company; and CLP Laurel Creek GA Owner,
LLC, a Delaware limited liability company.

(ix) Borrowers do not control, are not controlled by, or are not under common
control with any of the Non-Company Related Entities. For purposes of this
Section 15(h)(ix), Borrowers are deemed to “control” Non-Company Related
Entities if they, directly or indirectly, or acting through or in concert with
one or more persons: (A) own, control, or have the power to vote ten
(10%) percent or more of any class of voting securities of a Non-Company Related
Entity; (B) control in any manner the election of a majority of the directors of
a Non-Company Related Entity; or (C) have the power to exercise a controlling
influence over the management or policies of a Non-Company Related Entity.

For purposes of this Section 15(h), the terms “Advisor,” Affiliated,” “Assets,”
“Beneficially Own,” “Common Shares,” “Equity Shares,” “Independent Directors,”
“Invested Capital,” “Listing,” “Person” and “Real Estate” shall have the meaning
given such terms in the Articles of Incorporation.

 

GUARANTY AGREEMENT

   Page 10



--------------------------------------------------------------------------------

All of the foregoing representations and warranties shall be deemed remade on
the date of the first disbursement of Loan proceeds, on the date of each advance
of Loan proceeds, and upon any extension of the Loan pursuant to the Loan
Agreement. Guarantor hereby agrees to indemnify and hold Agent and each Lender
free and harmless from and against all loss, cost, liability, damage, and
expense, including reasonable attorney’s fees and costs, which Agent or any
Lender may sustain by reason of the inaccuracy or breach of any of the foregoing
representations and warranties as of the date the foregoing representations and
warranties are made and are remade.

16. Guarantor shall deliver or cause to be delivered to Agent all of the
Guarantor financial statements to be delivered in accordance with the terms of
the Loan Agreement.

17. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor.

18. THIS GUARANTY, THE NOTE, AND ALL OTHER INSTRUMENTS EVIDENCING AND SECURING
THE LOAN SECURED HEREBY WERE NEGOTIATED IN THE STATE OF OHIO, AND DELIVERED BY
GUARANTOR OR BORROWER, AS APPLICABLE, AND ACCEPTED BY AGENT IN THE STATE OF
OHIO, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND THE UNDERLYING TRANSACTIONS EMBODIED HEREBY. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND
PERFORMANCE OF THIS GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER, THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF OHIO APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

19. The Lenders shall be entitled to honor any request for Loan proceeds made by
Borrower and shall have no obligation to see to the proper disposition of such
advances. Guarantor agrees that its obligations hereunder shall not be released
or affected by reason of any improper disposition by Borrowers of such Loan
proceeds.

20. This Guaranty may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

GUARANTY AGREEMENT

   Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of Ohio
as of the date first written above.

 

GUARANTOR:

CNL HEALTHCARE PROPERTIES, INC.,

a Maryland corporation

By:   /s/ Steven M. Wortman   Steven M. Wortman, Senior Vice President

 

GUARANTY AGREEMENT

   Page 12